Title: To George Washington from Thomas Jefferson, 10 May 1789
From: Jefferson, Thomas
To: Washington, George



Sir
Paris May 10. 1789

I am now to acknolege the honor of your two letters of Nov. 27 and Feb. 13 both of which have come to hand since my last to you of Dec. 4 and 5. the details you are so good as to give me on the subject of the navigation of the waters of the Patowmac and Ohio are very pleasing to me, as I consider the union of those two rivers as among the strongest links of connection between the eastern & western sides of our confederacy. it will moreover add to the commerce of Virginia in particular all the upper parts of the Ohio & it’s waters. another vast object and of much less difficulty is to add also all the country on the lakes & their waters. this would enlarge our feild immensely, and would certainly be effected by an union of the upper waters of the Ohio & lake Erie. the Big beaver & Cayohoga offer the most direct line and according to information I received from Genl Hand, and which I had the honor of writing you in the year 1783, the streams in that neighborhood head in lagoons and the country is flat. with respect to the doubts which you say are entertained by some whether the upper waters of Patowmac can be rendered capable of navigation on account of the falls & rugged banks, they are answered by observing that it is reduced to a maxim that wherever there is water enough to float a batteau, there may be navigation for a batteau. Canals & locks may be necessary, & they are expensive; but I hardly know what expence would be too great for the object in question. probably negociation with the Indians, perhaps even settlement must precede the execution of the Cayahoga canal. the states of Maryland & Virginia should make a common object of it. the navigation again between Elizabeth river & the Sound is of vast importance. and in my opinion it is much better that these should be done at public than private expence.

Tho’ we have not heard of the actual opening of the New Congress, & consequently have not official information of your election as President of the U.S. yet as there never could be a doubt entertained of it, permit me to express here my felicitations, not to yourself, but to my country. nobody who has tried both public & private life can doubt but that you were much happier on the banks of the Patowmac than you will be at New York. but there was nobody so well qualified as yourself to put our new machine into a regular course of action. nobody the authority of whose name could have so effectually crushed opposition at home, and produced respect abroad. I am sensible of the immensity of the sacrifice on your part. your measure of fame was full to the brim: and therefore you have nothing to gain. but there are cases wherein it is a duty to risk all against nothing, and I beleive this was exactly the case. we may presume too, according to every rule of probability, that after doing a great deal of good you will be found to have lost nothing but private repose. in a letter to mr Jay of the 19 of November I asked a leave of absence to carry my children back to their own country, and to settle various matters of a private nature which were left unsettled because I had no idea of being absent so long. I expected that letter would have been received in time to be decided on by the government than existing. I know now that it would arrive when there was no Congress, and consequently that it must have awaited your arrival at New York. I hope you found the request not an unreasonable one. I am excessively anxious to receive the permission without delay, that I may be able to get back before the winter sets in. nothing can be so dreadful to me as to be shivering at sea for two or three months in a winter passage. besides there has never been a moment at which the presence of a minister here could be so well dispensed with. a certainty of no war this summer, and that the government will be so totally absorbed in domestic arrangements as to attend to nothing exterior. mr Jay will of course communicate to you some cyphered letters lately written, and one of this date. my public letter to him contains all the interesting public details. I inclose with the present some extracts of a letter from mr Payne which he desired me to communicate. your knolege of the writer will justify my giving you the trouble of these communications which their interesting nature and his

respectability will jointly recommend to notice. I am in great pain for the M. de la Fayette. his principles you know are clearly with the people. but having been elected for the noblesse of Auvergne they have laid him under express instructions to vote for the decision by orders & not persons. this would ruin him with the tiers etat, and it is not possible he should continue long to give satisfaction to the noblesse. I have not hesitated to press on him to burn his instructions & follow his conscience as the only sure clue which will eternally guide a man clear of all doubts & inconsistencies. if he cannot effect a conciliatory plan, he will surely take his stand manfully at once with the tiers etat. he will in that case be what he pleases with them, and I am in hopes that base is now too solid to render it dangerous to be mounted on it. in hopes of being able in the course of the summer to pay my respects to you personally in New York I have the honour to be with sentiments of the most perfect respect & attachment, Sir, Your most obedient & most humble servant

Th: Jefferson

